 BONWIT TELLER, INCBonwit Teller,Inc. andLocal 291, Retail,Wholesale& Department Store Union,AFL-CIOandLocal300,RetailClerksInternationalAssociation,AFL-CIO. Case 13-CA-7534March 18, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn August 17, 1967, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that the complaint be dismissed withrespect to these allegations. Thereafter, the GeneralCounsel and the Respondent filed exceptions to theTrial Examiner's Decision, supporting briefs, andanswering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The'Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Bonwit Teller, Inc.,Chicago, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.l'The Trial Examiner's Recommended Order includes a provision, whichwe hereby affirm, that the Regional Director should conduct the electionsdirected by the BoardinBonivitTeller, Inc ,159 NLRB 759399TRIAL EXAMINER'S DECISIONSAMUELM. SINGER, Trial Examiner: Thisproceeding, with all parties represented, was heardbeforeme in Chicago, Illinois, on various datesbetween February 7 and 23, 1967,1 pursuant to acharge filed on July 18 and complaint issuedNovember 1, 1966. The complaint alleged thatRespondent (herein sometimes called the Com-pany) violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act. Respondent has deniedcommission of the unfair labor practices.All parties appeared' and were afforded full op-portunity to be heard and to examine and cross-ex-amine witnesses. All waived oral argument at theend of the hearing. Briefs were received fromGeneral Counsel, Respondent, and the Intervenor.Upon the entire record,' the briefs, and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT; THE LABORORGANIZATION INVOLVEDRespondent, a New York corporation with itsprincipal office and place of business in the city ofNew York, is engaged in the retail sale of women'sclothing and accessories in several States. The onlyfacility here involved is Respondent's retail store inChicago, Illinois.During the - year preceding thecomplaint, Respondent's gross sales exceeded $1million and its purchases and shipments directly ininterstate commerce from points outside ofIllinoisexceeded $100,000. I find that at all material timesRespondent has been and is an employerengagedin commerce within the meaning of the Act; andthat assertion of jurisdiction here is proper.Local 291, Retail,Wholesale& DepartmentStore Union, AFL-CIO (the Charging Party, hereincalledRWDSU or the Union) and Local 300,Retail Clerks International Association, AFL-CIO(the Intervenor, herein called RCIA or RetailClerks), are labor organizations within the meaningof the Act.II.THE UNFAIR LABOR PRACTICESA. Background and Sequence of Events; the IssuesIn late summer of 1965, the Union (RWDSU)commenced a campaign to organize Respondent's'The original hearing, opened by another Trial Examiner on January 17,1967,was closed on January 19, 1967, after that Trial Examinerdisqualified himself The instant hearing isa de novohearing2 The Intervenor did not participate in the hearing, merely having filed abrief in opposition to issuance of a Section 8(a)(5) order against Respon-dent3As corrected by my order on notice datedJuly 25,1967 Respondent'smotion to modify that order is granted in the respects stated in paragraph Iin the motion.Decision on its further motion to reconsider my previousdenial to correct the matter stated in paragraph 2 of said motion is unessen-tial, since Respondent's proposed changes would not affect the decision inthis case.170 NLRB No. 55 400DECISIONS OF NATIONALLABOR RELATIONS BOARDnonselling employees in the Chicago store, and helditsfirstorganizationalmeeting on August 31,1965.4 The Union thereafter distributed literatureand solicited authorization cards. Literature - dis-tributed in September stressed the advantages ofunionization and advised the recipients that "Oncea majority of non-selling employees at your storehave signed cards we will take the `necessary legalsteps to establish the union as your BargainingAgent."Respondent sought to counteract the Union's appeals through literature of its own. In a September27 letter, to employees, General Manager Kellypointed out that union membership would bring"financial burdens in the form of dues and assess-ments," ' and "forced" union meetings and picket-ing.He told them that "the Union can guaranteeyou nothing except these burdens" and invitedthem "to chat with [him]' about any questions[they]may have concerning this or any othermatter." In like tone, Kelly's letter of September 28cautioned employees not to sign union membershipcards -lest they thereby give up their "right tochoose" through an election. Kelly appealed to em-ployeesnot _ to surrender their "individualfreedom," urging that they resist the "dictation" of"union bosses and shop stewards." He made similarsame time.In early, October, the Retail Clerks, (RCIA, Local300) likewise sought to organize Respondent's em-ployees.Like, RWDSU, RCIA distributed unionliterature, and solicited signatures on authorizationcards. Thus, in a leaflet distributed on October 8,RCIA stated -that a number of store employees"have contacted our office and asked questions howto get a union" at the Company. It went on to saythat RCIA "already know[s] from discussions with"workers that the employees, desired improvedwages and benefits. After explaining Board certifi-cation procedures, the leaflet concluded, "So if youwant better things at work and at home send in theenclosed card. DO IT TODAY." In another leaflet,distributed on October 13, RCIA again appealed- tostore employees to organize themselves "now" for"a better future" and requested them to mail in theRCIA authorization cards.Respondent's storemanager (Kelly) was-aware of RCIA's, as well asRWDSU's, union activities, includingRCIArepresentatives' visits-to employees' homes.On October 19, RWDSU requested recognitionasmajority representative of Respondent's non-sellingemployees (excluding certain categoriessuch as fitters and sewers), and on the, next day(October 20) it filed an election petition. On Oc-tober 26, Respondent rejected this request on theground that it did not "believe" that RWDSUrepresented "an - uncoerced= majority" of its em-4Unless otherwise specified,subsequent date references are to August1965-July 1966sGlobe Machine and StampingCo,3 NLRB 294, 300ployees "in an appropriate unit," -suggesting that"all issues"be resolved by a Board election. Ashereafter-set forth in greater detail(infra,SectionC, 1), a representation hearing was thereafter held(inNovember) wherein Respondent and alsoRCIA, as Intervenor in the proceeding, took thepositionthat only an overall unit of both selling andnonsellingemployees (i.e., a storewide unit) wasappropriate. On June 20, the Board issued its Deci-sionand,DirectionofElections,holding thatalthough the storewide unit was "an appropriateunit on itsface," the narrownonsellingunit favoredby RWDSU also was appropriate. Stating that "theappropriateness of the nonselling unit 'will dependfinally upon the desires - of the nonselling em-ployees," the Board directed a "Glbbetype" elec-tion to enable thenonsellingemployees to decide ifthey wanted -separate representation by RWDSU.However, the election, scheduled for July'20, wasnever held,sinceRWDSU filed the unfair laborpractice charges in the instant caws -The basicissuesin this case, are: (1) whetherRespondent violated Section 8(a)(1) of the Act byacts of interference, restraint, and coercion, includ-ing interrogations,promises of benefits, and threatsof reprisals; and- (2) whether Respondent unlaw-fully refused to bargain with' RWDSU in-violationof Section 8(a)(5) and (1).-Subsumed in the latterissue are questionsas to the propriety of RWDSU'srecognition demand and of its, majority status, theeffect of RCIA's contemporaneous rival, organiza-tional campaign and conflicting recognition de-mand, Respondent's claimed good-faith doubt con-cerning RWDSU's majority status, and whether theSection 8(a),(5) allegations are barred, by the timelimitationsof Section 10(b) of the Act.B. Interference, Restraint, and CoercionGeneral Counsel contends that subsequent to,thestatutory cutoff date (January 20,,_1966), Respon-dent inaugurated a program of meetings betweenmanagement and groups of employees wherein ituttered coercive statements. He also contends thatsimilar coercive utterances and statements weremade in individualmeetings , with employees.Finally,he claims that Respondent unlawfullygranted employees wage-raises and -other benefits inorder to dissuade them from union activity.1.The meetings between management andemployeegroupsSeveral employees (RWDSU adherents) calledby General Counsel testified that they attended twoor three meetings in General Manager Kelly's officeduring the months of May, June, and July at whichcoffee and rolls were served. The meetings, held on6 It is the Board's policy not to conduct elections while unfair labor prac-tice chargesarepending..N.L.R.B. v. Auto Ventshade, Inc., 276F 2d 303,307 (C.A 5) BONWIT TELLER, INC.company time, were normally attended by 8 to 10employees from different departments and bymanagerial officials, including Kelly,Murray, andGlave. According to employee Jones, at the outsetof the meeting Kelly announced that the purpose ofthe- gathering "was to give the employees a chanceto air their views about improvements or thingsthey wanted to talk about concerning the store anditspoliciesand what not." Employee Jacksontestified that Kelly told them that it was "an infor-mal meeting," and they could discuss "anything,"and that the object of the meeting was "to help im-prove the communications in the store." A widevariety of subjects came up at these get-togethers,ranging from weather and television programs toimprovements in working conditions and effective-ness of the pending organizational drives. Em-ployees would volunteer, or Kelly would solicit,suggestions for improving facilities such as therecreation and washrooms, the parking lot, and thewrapping area. Kelly would take notes and promiseto do what he could. At one meeting Kelly told theemployees that he was appointing a head cashier"to help them out." In some meetings- he an-nounced the opening of a new sundeck in June.'Union leaflets and company antiunion literaturewere common subjects of discussion.' At times em-ployees and at other times Kelly raised the unionquestion.Kelly would compare existing company.benefitswith those promised by the Union andwould explain the election procedure. When em-ployee Duffy asked Kelly at one meeting, "What isit . . . that the Union is promising" in relation tocompany benefits, Kelly turned to employee Butler(an RWDSU adherent) and said, "Marie, you havebeen to a number of meetings, I am sure. Stand upand let Miss Duffy know what has gone on fromtime to time."9 Butler quoted Kelly as saying that"he had people : . . come to him and let him knowjust what was going on in the Union, that was keep-ing him posted on everything that was going on."IThe sundeck, available to off-duty employees (e g , during lunchperiods),was opened on June 17 Kelly testified that he had urged Respon-dents main office in New York (Mr Steck) to authorize construction ofthe sundeck"a number of times before"in the summer of 1965, that hecould notobtainauthorization therefor for budgetary reasons until July orAugust 1965, and that he "probably" told employees about this new facili-ty "a couple of months" before its completion, i.e , March or April 1966He pointed out that other Bonwit Teller stores, including those at NewYork, White Plains, and Cleveland had sundecks, the one in Clevelandbuilt by him while managing that store 5 years before his arrival in Chicago"Respondent's letters to the employees after the Board's June 20 Deci-sion and Direction of Elections appealed to employees not to vote for anyunion,particularly RWDSU because it sought to represent a narrow unitcomposed of only nonselling employees Thus, Kelly's June 29 letter statedin partAt the insistence of the RWDSU Local 291, a handpicked group,which the union calls non-selling,has been segregated from the em-ployees in the rest of the store. This means that Local 291 does notwant this group to have the equal rights and opportunities of promo-tion to better jobs on a storewide basis which the other employees en-joyWe do not believe that a majority of our employees desire a laborunion in any group in Bonwit Teller We believe that segregation in401Employee Jackson similarly quoted Kelly as -sayinghe "knew who attended the meetings and when theUnionmeetingswere being held."" EmployeeJones testified credibly that in meetings she at-tended Kelly also mentioned the union president's"large expense account" and "fleet of cars at hisdisposal" which came out of union dues and thatKelly stated the Union "can't get you anything atall,or do anything but make promises." Kellyshowed the employees a newspaper clipping report-ing that a union in Wisconsin had "fined" amember for not attending a meeting scheduled on aSunday morning when she went to church. He com-mented that Bonwit employees signing cards "weresigning away [their] rights," including the "right todo [their] own thinking." He also distributed copiesof RWDSU's constitution (apparently printed atRespondent's expense) asking the employees toread "carefully" certain portions underlined in reddealing with what he apparently regarded as bur-dens of union membership (e.g., financial and otheremployee obligations, officers' salaries and powers,limitationson local autonomy). Among Kelly'smarginal notations is the comment that the Unionwas "trying tosegregate,split up,.destroy the unity"at the store.Kelly commented on the Union's organizationaldrives at nearby stores. Referring to the Union'scampaign at Andrew Geller, he said the "men wereout walking up and down the street and in awfullycoldweather and [the Company's employees]could be placed in the same predicament if [theemployees] had this union."" Referring to the cam-paign at Saks Fifth Avenue, he said that "eventhough they had won an election they hadn't madeany negotiations at all.""-Employee witnesses testified, however, that Kellydid not question them as to their union sympathies;that he assured them that no one would be penal-ized for union activity, although employees couldstillbe fired for cause; and that he also assertedany form is evilWe believe that all of our employees should be treatedwith equal opportunity if the RWDSU Local 291 believed in equal op-portunity for all employees, then they would not have segregated aparticular group from the rest of the employees. if this Union reallyhad the interest of these employees at heart, they should want theseemployees to be part of the storewide groupDon't let this union classify you as a second-class citizen Insist onretaining all the rights and privileges which you now enjoy as part of astorewide group.-° Butler replied that anyone interested in the matter"can go and find out[herself] what is going on[at] the union meeting.I don't have to tell you."10While Kelly admitted telling employees that he"knew there weremeetings going on," he denied saying he knew "who was attending" them Icredit Butler and Jackson" Based on the credited testimony of employees Jones and JacksonAlthough firstdenying making any statements concerningthe AndrewGeller strike and insisting he commented only with respect to hardships in athen airline strike, Kelly later retracted his denial12 Based on the testimony of Jackson and Settles Kelly denied makingany reference to Saks Fifth Avenue, indicating he was not aware of anystrike at that store350-999 0 - 71 - 27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the employees were free to vote for eitherRWDSU or RCIA, although he preferred theyvoted for "neither."In several meetings, particularly in the cashiers'group meeting prior to the scheduled July 28 elec-tion, Kelly expanded upon the "segregation" themewhich Respondent had stressed in its literature toemployees(supra,footnote 8).13 He told employeesthat by promoting RWDSU they "had excluded[themselves] from other employees of the store,"thereby "segregating" themselves; that he believedthe Union was trying "to segregate one group ofemployees from another"; that the Company was"against segregation in any form"; and that ifRWDSU came in he "wouldn't be able to treat[them]as anoverall group, he would have to treat[them] separate" and they might "not enjoy thesamebenefits as the other employees." GeneralCounsel's employee Witnesses also testified thatKelly stated that he would not bargain withRWDSU in the smallsellingunit. Thus, employeeButler quoted Kelly as saying he "wouldn't sit downand bargain with the union." Employee Jacobs re-called Kelly's stating that if the employees voted forrepresentation in a storewide unit (favored by theCompany) he would bargain, but if they voted forbargainingin a small unithe "would simply not sitdown and bargain with them at all."Kelly admitted discussing the subject of "segrega-tion" with groups of employees after receiving theBoard's June 20 Decision and Direction of Elec-tions.He testified, "I explained to them that if theRCIA won in the overall unit, that then I would bebargaining with them for the entire store, but if theRWDSU won in the small unit, then I wouldn't bebargaining with them for the entire store." He de-nied telling them, however, that he would not bar-gain withRWDSU "regardless of the results of theelection," explaining, "I said that I wouldn't be bar-gainingwith them, if they won in that election I saidIwould not be bargaining with them for the entirestore."When asked if he said "anything else,"Kelly replied, "I probably said many things in thatmeeting because there was a great deal of discus-sionabout the ballots and the reason for theseparateelection and so forth." He frankly ad-mitted that it was "absolutely" his "objective" fromthe beginning of the organizational drive "to per-suade the employees not to support" RWDSU.Icredit the testimony of General Counsel's em-ployee witnesses that in discussing the "segrega-tion" question, Kelly also told them that he wouldnot bargain with RWDSU. The testimony of theemployees, given independently as separated wit-nesses,was convincing, mutually consistent, andwithstood skillful cross-examination. On the otherhand, Kelly frequently pleaded lack of memory astowhat transpired at meetings, particularly thecashiers'meeting.While he stated that he tooknotes on matters discussed, he produced none,claiming they had been destroyed. Even more sig-nificant is the fact that Respondent produced nowitnesses who were present (not even its officialMurray) to corroborate Kelly's version.t4On July 15 (while the Board election was stillscheduled for July 20), Respondent distributed aletter announcing the holding of a "victory party"after business hours on July 19. Announcement ofthe party also was made in group meetings withKelly. The employees were told that there would bea buffet supper and door prizes consisting of onecolor and one black-and-white television set and sixtransistor radios. The party, held as annnonnced,was attended by about 200 employees. Attendancewas voluntary and all store employees were invited.Kelly testified that the prizes were "principally toinsure good attendance," and the party itself to re-lieve the "tension" and "strain" of the intensiveand divisive organizational campaign. He concededthat the affair could have been held after the elec-tion, but that "psychologically it would be better tohave it before."2.Theindividual meetingsa.Hazel Jones(1) Jones received a $4 weekly wage increase onJanuary 31(infra,footnote 22). Approximately 2weeks earlier,15 General Manager Kelly had askedher if she knew "who started this business about theUnion."When Jones replied that the "girl whostarted it . . . was no longer in the store," Kellyasked why they wanted a union. Jones cited as anexample herself, where she was "the principal wageearner in [her] family," but was left with less than$50 per week take-home pay. Kelly responded, "Ican do something about that. The [periodic wage]reviews don't come up until April and I [Jones]don't have to wait. I can do something about thatnow, and I will.""(2) In May or June 1966, Kelly came to Jones'desk in the wrapping area and started a conversa-tion about the Union. Kelly asked Jones "what arethe benefits you expect to get" out of the Union.When Jones mentioned "the different benefits"13The parties stipulated that the nonselling employees for whomRWDSU sought representation were predominantly Negroes.14 In crediting the employees'testimony, I have not overlooked theirsometimes vague, and in some instances palpably erroneous,testimony thata paragraphin a pretrial statement given to Respondent's attorney wasneither shown nor read to them by counsel.It should be noted that at leasttwo employees(Butler and Jacobs)did not deny seeing the paragraph inquestion15While unable to "recall the exact date," Jones fixed it "at least 2weeks" before the raise or the "earlier part" of January'sThe above findings are based on the credited testimony of Jones. Fix-ing the conversation in December,Kelly admitted telling Jones he"thought" he"might be able to do something"about a wage increase forJones,but denied making the statement in a union discussion context BONWIT TELLER, INC.they "might get," citing as an example "a betterhealth plan," Kelly said, "You would give theUnion credit for that, but I have been working on itfor some time and it [a health plan] just camethrough." Kelly also said, "The Union can get younothing, can't get you anything at all" and that itcould only "make promises." Kelly further said, "Iknow about this Union's meetings and I know whoattends them, and why would you want to be con-nected with such a movement as this. "17(3)After returning from sick leave in June1966, Jones asked Kelly (who had arranged loansfor her before) for a $200 loan, stating she hadbeen off work for a month and needed it to paybills. Jones further stated she had applied for sickpay benefits but had not received them. Kelly toldher that she was "not a friend of Bonwit's" andshould see her "friends" at the Union if she needed"a favor." Kelly promised to let her know.18(4) In May to July, Supervisor Flora Levine con-versed with Jones some three or four times aboutthe Union. Jones testified that they were "shortconversations,more or less comments" in whichLevine would remark, "How's the union, what's thestate of the union," or "What did you all talk aboutat the old union meeting?" Jones conceded that sheandLevine were quite friendly and that Levine putthe questions "in a more or less joking manner."Jones testified that she would "just pass it [Levine'squestion] off lightly," or would ignore Levine, orreciprocate with a question of her own as to whatwent on at a supervisors' meeting. Jones' activeunion role in RWDSU was a matter of commonknowledge.b.Marie ButlerIn September 1966 Butler was one of a group ofemployees scheduled to participate in a "moralesurvey"(infra,footnote 24).While awaiting thegroup's arrival,Kelly asked her if she attended"most of the union meetings."When Butleracknowledged that she did, Kelly asked "Why is itthat they pick certain people to go to thosemeetings? Why is it that they don't do like we do atthe store .... We call everybody." Butler answeredthat everybody could go to union meetings. Kellythen mentioned the picketing at the neighboringSaks Fifth Avenue store, stating, "I heard they arenot going to get any place in what they are doing."Reverting to the subject of union meetings, Kellysaid, "You know, I have certain people that cometome and let me know whenever you are havingone of the union meetings and I get to find out justwhat was going on." He also asked Butler if she had"Based on credited testimony of Jones Kelly only denied saying that heknew about the Union's meetings and the identity of its attendants,withoutgiving his version of the incident.'sRecalling the incident,Kelly denied telling Jones to see her unionfriends about the loan. Kelly testified that after finding out that Joneswould receive $250 in sick benefits the next week,he concluded that therewas no "need for the loan" and instructed his assistant,Murray, to notify403attended the union meeting at which Dr. MartinLuther King was present.'93.The promotion of Corine WrightIn the summer of 1966, Respondent passed out"bulletins" announcing the promotion of stockclerkWright, a Negro, to assistant manager in theJunior Department on the third floor. The appoint-ment, effective September 19, involved a $10-per-week raise. Employee Jones testified that this wasthe first such promotion for a Negro in the store.4.Thewage increasesRespondent customarily conducts semiannual(spring and fall) wage reviews in all of its stores.The store manager's wage raise recommendationsare submitted to the personnel director at the NewYork (main) office, who then personally reviewseach recommendation with the store manager. Insome cases, the final decision is made by the com-pany president.Directly in issue here are two company wage in-creases since January 20, the statutory cutoff date,i.e., those for January 31 and June 20. Relevant forbackground purposes, is Respondent's fall wagereview, leading to its October 1965 wage increases.Personnel Director McCormick testified that inaccordance with normal procedure she visited theChicago store in September 1965 to review StoreManager Kelly's recommended wage increases forindividual employees. Although Kelly had urged ap-proval of all proposed raises because there was "avery tight labor market" in Chicago, some, recom-mendations were turned down or reduced on theground that the cost was too great "in terms of per-centage sales."McCormick testified that in earlyJanuary Kelly requested her to reconsider thesewage actions, in view of the "very excellent Christ-mas season." Although another of Respondent's"semi-annual" wage reviews was not yet due, a full-scale review of practically all departments was con-ducted in January. Kelly and McCormick testifiedthat as a result of this special review, wage in-creaseswere given to employees whose recom-mended increases had been entirely disallowed orreduced in October, as well as to new (or recentlyhired) employees who were not yet eligible forreview in October.The record does not disclose the total number ofwage increases granted in October, although itshows that at least 18 of 40 to 54 unit nonsellingJones to that effect.Jones conceded that Murray had notified her of theforthcomingsick pay benefits'''Based on the credited testimony of Butler, Kelly admitted asking But-let,"what was going on with the union" and stating, "you attend themeetings, you know what's going on.What are they promising you that youdon't think you can get here" 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees received increases (G.C. Exh. 43).2°Respondent could produce no records showing theemployees,whose recommended increases hadbeen disallowed or reduced in October, received in-creases in January, claiming that their performancereview sheets for the October study had been"lost."21 However, Respondent's records show thatin Januaryincreaseswere received by 13 nonsellingemployees, of whom 7 had received increases alsoin October (G.C. Exhs. 17 and 43).22 Twenty other(selling,etc.) employees also received wage raises(G.C. Exh. 17). According to Respondent's Janu-aryjob performance review sheets (Resp. Exhs. 18to 35, G.C. Exh. 45), employees in 14 of Respon-dent's 19 departments participated in the Januarywage raises.On June 20, following another wage review,Respondent granted further wage increases to 32nonselling employees (G.C. Exhs. 17 and 43).About 72 other employees also received increases.For at leastsix nonsellingemployees (Copeland,Hudson,Jackson,Jordan,Tibbs,andEthelWright), this was the third wage increase since Oc-tober.OnDecember 5,Respondentgrantedstillanother wageincrease,but only to 9 of the 40 to 54nonsellingunit employees (G.C. Exh. 17); 27 otheremployees also receivedraises.For two unit em-ployees (Hazel Jonesand IonaFoster), this was thethird wage increase in 1966.The record indicates that the pattern of wageraises since October differed sharply from that inprior years. Thus, Jackson, whose last raise hadbeen in December 1963 received three increasesfrom October (1965) to June (1966). LikewiseHelen Brown who had received no raises betweenMay 1964 and October 1965 received three in 14months. So, too, in the cases of Helen Foster,Anikia Jacobs, and Benjamina Copeland, the latterreceiving four increases since October. LikewiseEmma Davis, who had received no raises in over 2years before October, then received three. Some ofthese employees and others (including Hazel Jonesand Settles) credibly testified that Respondent hadturned down requests for raises prior to October1965.5.Conclusions on interference, restraint, andcoerciona.Initiation of employee group meetingsGeneral Counsel contends that the initiation of,aswellas the utterances in, the Kelly groupmeetingswere coercive and illegal. Conceding that"an employer is free to lavish its money on coffeeand rolls for employees, to have them spend part oftheir working time in conversation with the GeneralManager, and to improve `communications,"' heargues that the sole object of the meeting hereinwas "to defeat a then-current" union campaign.While I agree with General Counsel's contentionthat someof Kelly's utterances and conduct at themeetings werecoercive, I do not believe it has beenestablished that their initiationwas unlawfullymotivated.The record establishes, and I find, that Respon-dent, as part of the Genesco complex,23 had form-latedamanagement-employee communicationsprogram prior to advent of the Union. Carney,a Genesco official, credibly testified that Genesco'sprogram dates back to 1953; that it includesgroupmeetings between supervisors and em-ployees, as well as written communications frommanagement; that the program has been in opera-tion in various Genesco companies; and that whenthe current president (Mildred Custin) of BonwitTeller took over that position in 1964, she began toimplement the program in all Bonwit Teller stores.Kelly credibly testified that in the summer of 1965his superior in New York (Steck) asked him to im-plement the communications program in Chicagoby established Genesco procedures, including cof-feemeetings with small employee groups; thatbecause of the press of business, implementationwas deferred until Kelly could obtain a personnelmanager to assist him; and that when he obtainedsuch assistant (Murray) in January 1966, he im-mediatelyproceeded to set up small groupmeetings, approximately two per week, which havecontinued since.In view of the foregoing and the entire record, Ifind that Respondent's communications program,including the small employee group meetings here20As notedinfra(Section C, 3, (e)), while General Counsel claims thatthe appropriate nonselling unit included "no more than 40 employees,"Respondent contends that it included54 Forpurposes of the discussionherein only,itwill be assumed that the nonselling unit comprised 54 em-ployees.In its Decision and Directionof Election(supra,Section A,I ), theBoard found that Respondent employed approximately193 full-time em-ployees, ofwhom 115 were sellingand 78(including 23 alterationand 6 of-fice employees)were nonselling employees, the selling,alteration, and of-fice employeeswere excludedfromthe unit soughtby RWDSU.21StoreManager Kelly testified that normally performance sheets arepreserved for 3 years22Although the great bulk of the January increases were $2, Hazel Jones(the most prominent Unionist)received$4Another active union em-ployee, Anikia Jacobs, who received only$2, had also received $2 in Oc-tober Copeland,who received $2 in January,had received $3 in October23Bonwit Teller,Inc , is one of 38 companies operated by GenescoThere areI IBonwitTeller storesin various cities, includingNew York,Boston, Philadelphia,and Chicago Only the Boston store is unionized, ithas a storewide unit BONWIT TELLER, INC.in issue,was decided on and formulated prior to in-ception of the organizational drives herein; and thatthe institution of such meetings was motivated bylegitimatebusinessconsiderationstoimprovemanagement-employee communications and notfor antiunion or discriminatory reasons. SeeMont-gomery Ward'& Co.,150 NLRB 1374, 1377-78. Cf.The Jefferson Company, Inc.,110NLRB 757,767-76924b.The group meetingsI find that Respondent through General ManagerKelly interfered with, restrained, and coerced em-ployees in his store in the exercise of their rights, inviolation of Section 8(a)(1) of the'Act by the fol-lowing:25(1)Kelly's statements that he would not bargainwith -RWDSU. His definitive remarks on this pointrebut the suggestion that he. -only meant to conveytheCompany's position that it was not legallyobligated to bargain with the Union - in a narrownonselling appropriate unit, at least until dispositionof the unit issue in the pending representationproceeding.-(2)His statements that he had people -comingto him to report on union meetings and that heknew who attended such meetings. These remarkstended to create the impression in the minds of em-ployees that union activities were under Respon-dent's'surveillance.(3)His request to employee Butler to stand upand,relate what had transpired at union-meetings.(4)His announcements of a "victory party,"with a buffet- dinner and valuable door prizes (in-cluding television sets) to be held on the eve of theelection, in anticipation of the Union's defeat.Under all the circumstances,, it is reasonable toinfer that Respondent's action was designed to"psychologically" put the employees in a frame ofmind to vote against the Union. In the context ofRespondent's antiunion campaign, - the unusualcharacter, of its gratuity (there is no evidence -ofprioremployer-sponsored employee parties) isreasonably construable as an inducement torejectthe Union m' the anticipated election. Cf.The HillsBrothers Company,67 NLRB 1249, 1255, enfd_ 161F.2d 179 (C.A. 5).Ifind that the following conduct did not con-stitute unlawful interference, restraint, and coer-cion:29For similar reasons, I find that Respondent's "morale surveys" in Sep-tember 1966and in the prelimitation periodJuly 1965, werenot institutedfor discriminatoryreasons. These surveys, likethe groupmeetings, werevoluntary andan integralpart ofRespondent's direct employeecommuni-cation.program,were conducted in Genescocompanieswhether or notunionized,and were designedto ascertainthe employees' attitudes towardtheir pay and working conditions and not theirunionr'mpathies CfMont-gomery Ward.d Co., supra,at 1377-78. Respondent is of course liable forcoercive conduct engaged in during the course of the surveysas well as inthe group meetings405(1)Kelly'snoncoercive references to existingbenefits, his critical remarks about union officialsand provisions in RWDSU's' constitution, and hiscomments (not shown to be untruthful) about thestrike and status of bargaining at -the neighboringAndrew Geller and Saks Fifth Avenue stores. Thesestatements constituted privileged free speech andlegitimate argument.(2)His announcement of a new sundeck andthe opening of the sundeck on June 17. The pre-ponderance of evidence does not support a findingthat this improvement was designed to defeat theUnion, the uncontradicted evidence showing thatRespondent has built similar recreational facilitiesat other locations and that the one in Chicago wasplanned before the organizational drive.(3)His announcement that he was appointing ahead cashier, which constitutes a reasonable em-ployer communication to employees on chain ofmanagement authority.(4)His statements that - the unit sought ' byRWDSU was a "segregated" unit and that bypromoting it the employees were excluding them-selves from the rest'of the store. While the matter isnot free from doubt,- Kelly's statements to thepredominantly Negro nonselling employees appeartobe appeals to retain the racially integratedcharacter of a storewide unit favored- by Respon-dent, rather than' inflammatory, irrelevant appealsto racial prejudice. Cf.'AristocratLinen SupplyCompany,150 NLRB 1448. His statements aredistinguishable from impermissible "appeals or ar-guments which can have no purpose except to in-flame the racial feelings of voters in the election,"Sewell Manufacturing'Company,138 NLRB 66, 71.C•.:General Steel Products, Inc.,157 NLRB 636,640. As the Board has stated, "a relevant campaignstatement is [not] to be condemned because it mayhave social overtones"- and if "temperate in tone,germane, and correct factually" will not even con-stitute grounds for setting aside an election.SewellManufacturing Company, supra, 71. Cf. BaltimoreLuggage Company,162 NLRB 1230. Kelly's furtherstatement that if the, employees selected'RWDSUas bargaining representative he would -have to treatthem "separate"'so that they might "not enjoy thesame benefits as other employees," is at best am-biguous. It is consistent with the, expression of aview that if he were under legal compulsion to dealwith RWDSU, he would, negotiate separately theirworking conditions and benefits; and, further, that1u In concluding that the acts and statements enumerated herein werecoercive and tended to interfere with employee self-organizational rights, Ihave evaluated the conduct in the light of the total situation,rather than asdisjointed events in isolation,Cf., N L.R Bv.MorrisFishman andSons,Inc, 278 F,2d 792, 796 (C.A3), N.L R B. v Daniel Construction Co,341F 2d 805(CA 4) 1 have considered the totality of Respondent's conductin the organizational campaign,including its opposition to unionism, therank and role of the individuals engaging in, the conduct, and thereasonably inhibitoryeffect of thestatements upon the employees to whomdirected.- 406DECISIONSOF NATIONALLABOR RELATIONS BOARDa storewide, racially integrated unit would be moreeffective and beneficial for the employees than asmall almost all-Negro nonselling unit. Thus con-strued, the statement constitutes legitimate em-ployer campaign propaganda.c.Individual meetingsIfind that the following conduct tended to inter-fere with, restrain, and coerce employees, in viola-tion of Section 8(a)(1) of the Act:(1) Respondent's grant of a $4 wage increase toemployee Jones on January 31. The conversationleading to the wage action-including Kelly's inqui-ries asto what the employees hoped to get out ofthe Union and why they wanted a union, and Jones'responsive complaint that she was not makingenough money-reasonably supports the inferencethat the wage grant (higher in amount than Respon-dent's usual $2 to $2.50 grants) was motivated byKelly's desire to discourage Union adherence.26(2) Kelly's May or June statement to Jones thathe knew about the Union's meetings and the identi-ty of attendants, which tended to create an impres-sion of surveillance of union activity.(3)His statement to Jones, in response to thelatter's June request for a $200 loan, that she wasnot a friend of Bonwit Teller and that she shouldlook to her union friends for favors. Kelly's state-ment conveyed the impression that Jones' unionloyalty and activity (Jones was RWDSU's most ac-tivemember) had an inhibitory effect on futurecompany loans and favors.(4)His September 1966 interrogation of Butleras to whether she had attended union meetings andhis statement that he had been advised about andknew who attended union meetings.Ifind that the following conduct did not con-stituteunlawful interference, restraint, and coer-cion:(1)Kelly's inquiry of Jones in January as to whostarted the Union and his promise to "do somethingabout" her low wage complaint, since it has notbeen satisfactorily established that the incidenttook place prior to January 20, 1966, the beginningof the Section 10(b) limitation period. (See foot-note26, supra.)(2) Supervisor Levine's inquiries of Jones (inMay to July) as to "the state of the Union" andwhat went on "at the old union meeting" which, incontext, were no more than casual remarks in anexchange of banter between the two, and whichneither tended to inhibit nor coerce.Z"As notedinfra,Kelly's remarks about the Union are not found to beviolations sincetheywere made outside the 6-month statutory limitationperiod (i.e , before the January 20, 1966, cutoff date) This does not, how-ever, preclude their consideration as background for shedding light uponthe character of Respondent's conduct within the statutory period (i e , thewage increase put into effect on January 31) SeeN L R B v GeneralShoeCorporation,192 F 2d 504, 507 (C A6), N L R B v Fitzgerald Mills Cor-poration,313 F 2d 260, 264 (C A 2)(3) Respondent's September 19 promotion ofCorineWright to assistant manager in the JuniorDepartment. The fact that this was the first suchpromotion for a Negro and that it took place duringthe organizational drive does not establish thatRespondent's action was motivated by discrimina-tory considerations.d.The wage raisesOn the basis of the entire record I find and con-clude that the general wage increases Respondentgranted in January and June 1966 were discrimina-torilymotivated, for the purpose of dissuading em-ployees from union activity on behalf of bothRWDSU and RCIA, and especially the former. Inreaching this conclusion 1 'rely particularly on thefollowing factors: both increases, in midst of thetwo organizational drives, were far more extensivein scope and scale than in prior years; they werealso more widespread than in December 1966, theend of the organizational drives; the January in-creasesstemmedfromanapparentlyun-precedentedextrareview;thediscriminatorymotivation shown in Store Manager Kelly's conver-sation with Jones (the Union's leading proponent)just before Jones received her January wage in-crease(supra,section B (5)(c)(1)); and the im-plausibility of Respondent's reasons for its wageactions.While it is true, as Respondent stresses,that there is nothing unlawful or improper about anemployer granting benefits because of economiccircumstances unrelated to union organization, therecord does not warrant a finding that the increaseswere unrelated to organizational progress.Thus, the record fails to support Respondent'scontention that its conduct conformed to anestablished policy of conducting semiannual wageraises.Itsclaim that the January review wasprompted solely by the desire to rectify wagesreduced or turned down in October, is tenuous inlight of the comprehensive nature of that review,encompassing as it did a full-scale study of everydepartment in the store. Nor was Respondent ableto produce the October performance review sheetsto identify the employees affected by the Octoberaction.Furthermore, although Respondent con-tended that the Januaryraiseswere prompted bythe fact that Chicago had experienced a good yearand a tight labor market, similar considerations(stressed by Kelly in discussions with his superiors)did not prompt equally favorable wage action inOctober. ' At the hearing Respondent did not evenZ'Personnel Director McCormick gave 19 or 19 2 percent as the specificpercentage sales improvement in 1965 over 1964 Conceding that shenever saw the precise sales data,she stated that she had obtained the per-centage figure from other officials in New York In a posthearing motion,General Counsel moved to strike from Respondent's brief all references tothe 19 or 19 2 figure on the ground that Respondent produced no recordsto substantiate it Since General Counsel's contention goes only to theweight to be given to McCormick's testimony, I deny the motion to strike BONWIT TELLER, INC.407attempt to give its economic justification for theJune raises, stating only that they were the result ofits regular May or June wage review. While some ofRespondent's employees would undoubtedly havereceived the June increases in the normal course ofevents, there was no showing that over 100 of themwould have done so. The number of increases wasnot shown to parallel past patterns or to be justifiedon other demonstrated grounds.I conclude that the purpose and effect of Respon-dent's January and June wage actions were todiscourage union activity, and, therefore, that theywere violative of Section 8(a)(1) of the Act. It is anunfair labor practice for an employer to take action"immediately favorable to employees which is un-dertaken with the express purpose of impingingupon the freedom of choice for or against unioniza-tion and is reasonably calculated to have that ef-fect."N.L.R.B. v. Exchange Parts Company,375U.S. 405, 409.C. The Refusal ToBargain1.The factsThe complaintallegesthat commencing on orabout and since January 20 (the Section 10(b) cut-off date) Respondent has unlawfully refused tobargain with RWDSU. As already noted(supra,section A), RWDSU made its original bargainingdemand on October 19, requesting recognition fora unit of "nonsellingemployees," and- offering toverify itsmajority status through a neutral cardcheck.The next day, October 20, RWDSUfiledapetitionfora representation election(13-RC-10737). Several days later when the Unionrenewed its request for recognition in a personalvisit to the store, General Manager Kelly informedit that the "entire matter had been turned over" tothe Company's attorneys in New York, and on Oc-tober 26, wrote RWDSU rejecting its recognitiondemand. Kelly stated the Company did not "be=lieve"theUnion represented "an uncoercedmajority of our employeesin anappropriate unit"and expressed "the opinion" that the representa-tion petition already filed by the Union should beprocessed in the usual fashion "so that all issuesmay be resolved, and our employees in an ap-propriate unit be given an opportunity to expresstheir choice in a secret ballot election."At the hearing on RWDSU's petition onNovember 17, the Retail Clerks (RCIA), as well asa third union (ILGWU, Local 208), intervened,upon the basis of a one card showing of interest byeach. On November 22, while that hearing was inrecess,RCIA wrote Respondent, claiming torepresent a majority of Respondent's employees ina storewideunit (i.e.,selling and nonselling em-ployees).On November 24, Respondent filed an"RM" petition for an election in the storewide unit(13-RM-816). The petitions were consolidated andfurther hearings were held on November 29 and 30.During the hearing, Respondent and RCIA took theposition that only an overall unit of both selling andnonsellingemployeeswasappropriate,whileRWDSU contended that a unit limited to nonsellingemployees, excluding office and alteration em-ployees, was appropriate.2R Also litigated was theunit placement of various categories of employees;e.g.,employees in the office, receiving andshipping, and alteration departments., The RegionalDirector transferred the case to the Board for deci-sion. (See Section 102.67(h) of the Board's Rulesand Regulations.)On June 20, the Board issued its Decision andDirectionofElections.Afterfindingthat"Questions affecting commerce exist concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act," the Board proceeded topass on the question of appropriateness of therequested bargainingunits as wellas of the catego-ries of employees includable therein (159 NLRB759).29 It held that while the overall (selling andnonselling)unitsought by RCIA and Respondentwas "anappropriateunit on itsface," a nonsellingunit(excluding the "business office andthe altera-tion department") was also appropriate. The Boardstated that "the appropriatenessof the nonsellingunit will depend finally upon the desires of the non-selling employees"; that since "the desires-of theemployees [was] a factor relevant" in the unitdetermination, it will "not make a final unit deter-mination at thistime";and that it will direct anelection among the nonselling employees "to ascer-tainwhether they desire representationseparatefrom that of the overall unit." The Board ac-cordingly ordered elections in two separateunits orgroups which it described as follows:Group 1. All full-time and regular part-timenonselling employees, excluding employees inthe business office and in the alteration depart-ment.Group 2. All full-time and regular part-timeemployees, including employees in the businessoffice and the alteration department, but ex-cluding nonselling employees.The Board indicated that if a majority of the em-ployees in Group 1 selected RWDSU, then that unitwould be determined by the Board to be ap-propriate, but if a majority of those employees didnot vote for RWDSU, the appropriate unit wouldbe determined to be the single overall (storewide)unit.The election directed by the Board wasscheduled for July 20, but on July 18, RWDSU'ILGWU did not seek to participate in an election in either of the aboveL"At the hearing all parties agreed that the Trial Examiner was bound byunits, taking the position that the alteration employees should be excludedthe Board's findings(including unit and eligibility determinations) in thefrom a nonselling unitrepresentation proceeding. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiledtheunfair labor practice charge in - thisproceeding, -alleging,inter alia,that Respondent en-gaged in acts of interference,restraint,and coer-cion in the election campaign.The RegionalDirector thereupon-canceled the election pendinginvestigation.On November 1, the complaintherein was issued,alleging violations of Section8(a)(1). and(5).On November 21,theBoardgrantedRWDSU'sNovember 9requesttowithdraw its petition and dismissed Respondent'sRM petition.2.Respondent's motion for summary judgmentThe Section8(a)(5) violation alleged in the com-plaint is predicated on the claimthat RWDSU hasbeendesignatedmajority,representative(byauthorizationcards)of Respondent'semployees inthe nonselling unit (an appropriate unit for collec-tive bargaining)sinceOctober19; and that sinceJanuary20 (theSection 10(b) cutoff date)Respon-dent has refused-to recognize-and bargainwith it.On December 7, Respondentfiled a motion forsummaryjudgmentdismissing the Section8(a)(5)charge on the grounds,inter alia,that the non-sellingunit describedin the complaint(for whichRWDSUsought recognition and bargaining) wasnot appropriate;that the Boardhaving found- aquestion concerningrepresentation in the light ofthe rival claimsof RWDSU and RCIA in conflictingunits,Respondent was- under no obligation torecognizeRWDSU until determination of therepresentation questionby a Board-conducted elec-tion;and that the6-month Section10(b).statutorylimitationperiod barredthe complaintsince RWD-SU's claimed majoritywas attained and its recogni-tion demand was made outside the6-month period.The -motionwas deniedwithout prejudice torenewal in the complaint hearing.3.Respondent's defensesRespondent concedes its refuusal to recognizeand bargain with RWDSU for the reasons stated initsmotion for summary judgment and for additionalreasons,including RWDSU's alleged lack of majori-ty in the unit described in the complaint. Respon-dent contends:(a) The narrow nonselling unit for whichRWDSU demanded,recognition is inappropriate forcollective bargaining.Respondent claims that whilein its Decision and Direction of Elections, theBoard stated that that unit"couldalso be -an ap-propriateunit,"theBoard set "a conditionprecedent" (Resp.Br. p. 19);namely, that"the ap-propriateness of the nonselling unit will dependfinally upon the desires of-the nonselling employeesin the elections that we shall direct." It disputesGeneral Counsel's position, "that even with theBoard's reservation of 'a finaldecision to the wishesof the employees,the employees in the unit haddesignated RWDSU by-their authorization,cards"(G.C.i Br.p. 40), contending(i), that,the Board hadexpressly directed that the employees shall signifytheir choice in a secret-ballot election(Resp. Br.18, and 19);and (ii)-that authorization cards are"notoriously unreliable"for determining employeesentimentin rival union campaigns(Resp.Br. pp.19-21, 42).-(b)Respondent entertained a good-faith doubtof RWDSU'smajority status in an appropriate unit,relying on the circumstances that two-rival cam-paigns were simultaneously in progress;that theBoard has "traditionally"favored and establishedstorewide units in retail department stores; that therequested narrow unit did not even coincide withthat here establishedby theBoard,since it contem-plated exclusion of regular part-timers;30 and thatthe Board itself "was unwillingto finallydeterminethe appropriateness"of the requested-unit withoutan election(Resp,Br. pp. 23-29).Respondent con-tends that"even if certain 8(a)(1) allegations ofthe complaint were found meritorious...their sig-nificance is utterly drowned by the insurmountableobjective facts which required of Respondent-, agood-faith-doubtofRWDSU'srepresentativestatus"(Resp.Br. p. 31),and, in any event,that thealleged 8(-a)(1) conduct took placeafter-and notcontemporaneously with RWDSU's October bar-gainingdemand(Resp.Br. pp. 31-33). .(c)Under the Board'sMidwest Pipingdoctrine,3'Respondent would have been guilty of unfair laborpractices had it recognized one of two rival unionsclaimingrecognitionasexclusivebargainingrepresentative.I(d) The illegality of Respondent's refusal torecognize RWDSU since January 20 (the beginningof the Section 10(b) limitation period)turns on adeterminationthatRWDSU had a majority ofsigned cards in October 1965 (prior to the limita-tion period).Since the majority question is a neces-sary element in the alleged 8(a)(5) violation, afinding that such violation occurred is barred, evenassumingRWDSU'srecognitiondemand andRespondent's rejection of that demand continuedinto the permissibleI0(b) period.(e) RWDSU did not represent a majority ofRespondent's employees in the nonselling unit forwhich it sought recognition;since it possessed nomore than 24 authorization cards of the 52 em-ployees in that unit on October 20, the - dateRespondent received the bargaining request.Respondent challenges General Counsel's position-(G.C. Br.-p. 56) that there were"no more than-40employees" in the unit.Specificallyin issue is thestatus of 13 employees whom General Counselw RWDSU indicatedin the representation hearing thatitwould excluderegular part-time employees'i'Midwest Piping & S1.pply Co , 63NLRB 1060 BONWIT TELLER, INC.409would exclude and Respondent would include inthe unit;32 and one employee whom General Coun-sel would include but Respondent would exclude:33(f)None of the Union's 24 authorization cardsreliably evidencemajority - designationsince allwere obtained in the heat of rival union campaigns.Furthermore, at least- seven of the cards were de-fective and invalid for various reasons, includingmaterialmisrepresentations by the card solicitorthat the Union sought a storewide unit. As alreadynoted, Respondent also contends that one of thesigners(Della Thomas) had severed her, employ-ment before October 20.4.Conclusions as to the alleged refusal to bargain(a)InMidwest Piping & Supply Co.,63 NLRB 1060,1070,` the Board laid down the rule that when anemployer is faced with conflicting claims torepresentation by rival unions, he must refrain fromrecognizing and dealing with either until determina-tion of the employees' choice by a Board-con-ducted election. The Board stated that:Under such circumstances, the Congress hasclothed the Board with the exclusive power toinvestigate and determine representatives forthe purposes of collective bargaining. In the'exerciseof this power, the Board - usuallymakes such determination, after a proper hear-ing and at a proper time, by permitting em-ployeesfreelytoselecttheirbargainingrepresentatives by secret ballot. In this case,however, the respondent elected to disregardthe orderly representative procedure set up bytheBoard under the Act, for which bothunions bad theretofore petitioned the Board,and to arrogate to itself the resolution of therepresentation dispute against the Steelworkersand in favor of the-Steamfitters. In our opinionsuch conduct by the respondent contravenesthe letter and the spirit of the Act, and leads tothose, very labor disputes affecting commercewhich the Board's administrative procedure isdesigned to prevent.The rule "is a direct outgrowth of the parent doc-trine of employer neutrality in matters relating toemployees' choice of a bargaining representative ...[W]here employees are confronted with a choiceof bargaining representatives, the employer maynot accord such treatment to one of the rivals aswill give it an improper advantage in its contest forthe employees'favor."N.L.R.B.v.National Con-tainer Corp.,211 F.2d 525, 526 (C.A. 2). See alsoN.L.R.B.v.Signal Oil and Gas Co.,303 F.2d 785(C.A. 5); SunOilCompany,89 NLRB 833,834. Cf.N.L.R.B.v. Indianapolis Newspapers,Inc.,,210 F. 2d501, 503 (C.A. 7).3-As already stated,the issue herein is whetherRespondent has unlawfully refused to bargain col-lectively since January 20, 1966.Itwill be recalledthat prior to this date Respondent was confrontedwith two conflicting demands for recognition-byRWDSU on October 19 and by RCIA onNovember 22. By January 20 the Regional Directorhad asserted jurisdiction-over the representationproceeding,had completed the hearing on therepresentation questions(including the rival,claimsof the two labor organizations to representation inconflicting units),and had transferred the matterfor decisionby theBoard., I find that a questionconcerning representation existed on and afterJanuary 20,justifyingRespondent'srefusaltorecognize RWDSU on and since that-date, assum-ing RWDSU had a majority of valid cards in an ap-propriate unit at the time of the- Union's recogni-tion demand in October and that this demand con-tinued to and beyond January 20.-Icannotagree with General Counsel that thiscasedoes not come within theMidwest Pipingdoc-trine because RCIA's-organizational campaign andrecognitional demand failed to raise a "substantial"or "colorable" representation-claim-''As the Boardhas stated, "[I]t is the underlying factual situationwhich controls the question whether recognition ofa unionby an employer in circumstances of anygiven case violates the duty of neutrality."BurkeOldsmobile, Inc.,128 NLRB 79, 86, modified onother grounds, 288 F:2d 14 (C.A. 2). See alsoIowaBeef Packers, Inc. v. N.L.R.B.,331 F.2d 176, 182(C.A.-8). Thus, the Board has held that the "per-centage of authorization cards shown is immateri-al."Novak Logging Company,119 NLRB 1573,1575, footnote 6. And the "`question concerningrepresentation' is, existent whether or not a petitionis actually pending before the Board."Id.at 1575,footnote 4. Indeed, a representation question mayarisewhere' only a single recognition demand ismade in rival -organizational campaigns. See,Amer-ican Dredging Company, 28NLRB 714, 718. Otherrelevant considerations are whether the recognitionof an incumbent union is under attack'35 whetherone of the units sought is inappropriate(William" These are office employees,nonsellingemployeesin a leasedshoe de-partment, sewers in the millinery department, a disputed transferee tosales,and part-timers(regular or casual)None of these signed a unionauthorization card.a3General Counsel disputes Respondent's position that the employee(Della Thomas) was terminated before October 20 If this employee is ex-cluded from the unit, the Union would have only 23 signed cards'f''InWilliam Penn Broadcasting Company,93 NLRB 1104, 1106, theBoard indicated that in complaint cases"The existence of such a questionconcerning representation is determinable by applying the same criteria,contemplated in Section 9 of the Act, that are uniformly applied by theBoard in finding a 'question of representation' before proceeding to anelection."35"[ I ]t appears that the Board will allow greater leeway in the recog-nition of an incumbent union than of an outside union" Air Master Cor-poration, et al,142 NLRB 181, 187, footnote 27. Cf.N.L.R B v. Indi-anapolis Newspapers, Inc,210 F 2d 501, 503-504 (C.A7), Shea ChemicalCorporation,121 NLRB 1027. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDPenn BroadcastingCo., supra,93 NLRB at 1106),whether one of the unions has standing to raise therecognition question 3' and whether the status ofone of the rivals is tainted by unlawful assistance orother illegal employer conduct.Iowa Beef Packers,supra,331 F.2d 183, 184;Weather Seal Incor-porated,161 NLRB 1226.To be sure, as General Counsel points out, theBoard has held that a rival union's bare or nakedclaim, without more, will not give rise to a questionconcerning representation. SeeThe Boy's Markets,Inc,,156 NLRB 105, 107. But even where only oneof two unions has substantial numerical support,the case may present complex and unique represen-tation questions for the Board's determination. Theemployer need not and should not have to decidesuch issues at his peril, risking violation of the Actby resolving them himself. Furthermore, this recordis devoid of evidence that Respondent knew, or hadreason to know,that RCIA's representation claimwas specious or otherwise untenable.37 In the cir-cumstancesof this case, Respondent was under nolegal obligation to ascertain RCIA's strength, or therelative strength of RCIA and RWDSU. RCIA hadbeen allowed to intervene in the pending represen-tationproceeding.38The Board proceeded toresolve the representation questions raised by it,the rival RWDSU, and the Respondent. And theBoard expressly found the existence of a questionconcerning representation.Furthermore,Respon-dent's failure to ascertain and check on RCIA's nu-merical support was not withouthazard as unlawfulintrusion into the protected privacy of employees'organizational activities. See,Johnnie's Poultry Co,,146NLRB 770, enforcement denied on othergrounds344 F.2d 617 (C.A. 8).In concluding that a real question concerningrepresentation existed in this case I rely particularlyon the following factors: the `simultaneous rivalunion organizational drives and,card solicitationsbefore RWDSU,made its bargainingdemand in Oc-96 SeeConren, Inc,156 NLRB 592, 599, enfd 368 F 2d 173 (C A 7),where in findingthatno representation question existed, the Board noted,among other things,that a settlement agreement between theemployer andone of therivals stipulatedthat the rival would not berecognized unlessand until certified by the Board" While atthe hearingGeneral Counsel sought toestablish the numeri-cal strengthof RCIA at thetime of its original bargainingdemand (by wayof a subpena addressedto one of its officialscalling forproduction of cards"purportedlysigned onor before November 22, 1965") he disclaimed anyintention to demonstratethereby (or in any other way) companyknowledge or awareness of the insubstantialityof RCIA's claim In view ofthis disclaimer and sincesuch employer knowledgeor awareness was criti-cal on the issue whether or not Respondentwas really faced with conflict-ing demands,IsustainedRespondent'sand RCIA's objection to theproductionof the cards'° The fact that RCIA produced only one cardin supportof its applica-tion to intervenedoes not prove that it did not procure more A labor or-ganization need not disclose the extentof its strength in the appropriateunit in order to participate in a proceeding institutedby other parties SeeWestinghouseElectric Corporation,89 NLRB 8, footnote 3, PR. Mallory &Co , Inc,89 NLRB 962, 963, footnote 3(d)as See WhiteFront Sacramento Inc,166 NLRB 44, 65 LRRM 1461,where,as here, the appropriatenessof a storewide and narrowerunit was inissueHolding that a question concerning representation was presented fortober 1965; the conflicting recognition demand ofRCIA on November 22; the conflicting and over-lapping unit demands(a narrow nonselling unit andan overall storewide unit includingnonselling em-ployees)made by the unions; the complexrepresentation issues as to scope of the unit andcategories of employees falling within it, and thedesirabilityof conducting a self-determination"Globetype"election among the employees in thenarrow unit;40 the Board's assertion of jurisdictionand pendency of the representation proceeding atthe time of Respondent's January 20 and sub-sequent (complaint period) refusal to recognize theUnion; and the absence of any contemporaneousunfair labor practices at the time of the rivalunions' initial bargaining demands (October andNovember 1965) and in the ensuing 3 months up toand including Januar' 20, 1966, the beginning ofthe complaint period. 1Iconclude that under theMidwest Pipingdoc-trine Respondent's refusal to bargain with RWDSUon and after January 20, as charged in the com-plaint,was not in violation of Section 8(a)(5) ofthe Act.,(b)Even assuming inapplicability of theMidwest Pip-ingdoctrine,Ifind that General Counsel failed toestablish a violation of Section.8(a)(5) and entitle-ment of an 8(a)(5) order.The bargaining unit in which Respondent soughtrecognition was a narrow nonselling unit. However,by specifically finding that"the appropriateness ofthe nonselling unit will depend finally upon thedesires of the nonselling employees in the electionsthat we shall direct," the Board in effect condi-tioned appropriateness of that unit on the wishes ofthe nonselling employees as expressed in a secretBoard-conducted("Globetype")election. In short,the employees'desires for-separate representationresolution by the Board and not the parties, the Board dismissed the Sec-tion 8(a)(5) charges against the employer4 Although a good-faith doubt as to unit appropriateness does not or-dinarily justify an employer's refusal to recognize a union if the unit is infact found appropriate(see e g.,Primrose Super Markets of Salem,Inc,353F 2d 675 (C A I ) ), such doubt is not to be ignored where,as here, the unitquestion is so close and inexorably intertwined with the representativestatus issue that it reasonably raises doubt as to a majorityClermont's Inc ,154 NLRB 1397,1401-03,N L_R B v Hannaford Bros Co,261 F 2d 638,640(CA 1)" The Board has frequently taken into account"the time lapse betweenthe refusal [to bargain]and the unlawful conduct"(Aaron Brothers Com-pany of California,158 NLRB 1077)in assessing the good-faith conduct ofemployers in claimed Section 8(a)(5) violations.See Artcraft Hosiery Com-pany,78NLRB 333,334,Clermont's Inc,154 NLRB 1397, 1401Although in communications to employees in the prelimitation periodRespondent made known its opposition to organization of the store, itsconduct did not exceed the permissible bounds of free speech andprivileged argumentNor is there any substantial, credible evidenceestablishing that certain company improvements in sick benefit paymentsin the fall of 1965 and assignments of sales duties to nonselling employees(who were allowed to keep earned commissions) were discrimmtorilymotivated BONWIT TELLER,INC.411through RWDSU-as against representation by therival RCIA in a storewide unit-wasa sine qua nonto the appropriateness of the unit sought by RWD-SU. "In this case, after considering all of the cir-cumstances of the situation with reference towhether there should be one or two units selectedas the appropriate collective-bargaining agency, theBoard came to the conclusion that the single factorthat would tip the scales was the preferences of theemployees."N.L.R.B. v.UnderwoodMachineryCompany,179 F.2d 118, 120-121 (C.A. 1).Ido not agree with General Counsel's contentionthatRWDSU's authorization cards - constitutedadequate means for resolving the employees' unitpreferences under these circumstances. As theBoard has repeatedly pointed out, cards are no sub-stitutes for elections where rival unions are vyingfor employee support.42 SeeMidwest Piping,63NLRB at 1070;Scherrer and Davisson LoggingCompany,119 NLRB 1587, 1588;TheWhelandCompany,120 NLRB 814, 817. Cards are "notori-ously unreliable" in dual organizational drives.Sun-beam Corporation, 99NLRB 546, 550. Thus, as theBoard has noted inMidwest Piping(63 NLRB at1070), "It is well known that membership cards ob-tained during the heat of rival organizing campaigns... do not necessarily reflect the ultimate choice ofa bargaining representative; indeed, the extent ofdualmembership among the employees duringperiods of intense organizing activity is an impor-tant unknown factor affecting a determination ofmajority status, which can best be resolved by asecret ballot among the employees." In such situa-tion, "there is a vast difference between ... a choiceregistered as a result of a secret ballot, and sucha choice established by ... signed cards, collectedat the behest of the union organizer."(N.L.R.B. v.Hannaford Bros. Co.,261 F.2d 638, 641 (C.A. 1)).In this case, a nonselling employee, who signed anauthorization card for RWDSU, may well haveselected a,larger' bargaining unit if presented withthe choice in a secret election.43While conceding that normally "an electionwould appear to be the logical remedy for sortingout" conflicting claims in two union situations,General Counsel contends that "by its massive un-fair labor practices" Respondent destroyed the con-ditions for an election, thereby rendering cards thebest availablemeasure for employee sentiment.General Counsel analogizes to cases such asBernelFoam Products Co., Inc.,146 NLRB 1277 where,because the serious employer unfair labor practicesdestroyed the atmosphere for a fair election, theBoard issued-Section 8(a)(5) orders on proof ofmajority status by cards. However, none of thecases relied on by General Counsel involved con-flictingunitclaimsandbargainingdemandspresentingMidwest Pipingtype questions whichcouldbe resolved only through the electoralprocesses. To accede to General Counsel's requestin this case would be to foreclose the nonsellingemployees from representation by RCIA in, a storewide unit-a right the Board recognized and, af-forded them in the representation proceeding.Nor are the Section 8(a)(1) unfair labor prac-tices found herein of such magnitude as to render afair election impracticable or unfeasible after theirdissipationinaccordancewithconventionalremedial procedures:In neither-Crosby Chemicals,Inc.,85 NLRB 791, norWeather Seal Inc.,161NLRB 1226, did the Board deem bargainingorders essential, although the unfair labor prac-tices(Section 8(a)(1), (2), and (3) violations)appear to have been far more serious, sub-stantial,and pervasive than here. InWeather Seal,on which General Counsel relies, the employer un-lawfully assisted one of the rival unions by,interalia,enlistingemployees to its support and warningthem of likely business losses if they chose thedisfavoredunion.The employer also coerced em-ployees by interrogations, threats of layoffs and ofeconomic reprisals, and by creating the impressionof surveillance of employee activities on behalf ofthe disfavored union. He also discriminatorily laidoff nine supporters of the unwantedunion and un-lawfully discharged its chief proponent. Yet, the-Board only directed "an election... when [the Re-gional Director] is satisfied that the effects of theunlawfulassistance, restraint,and coercion havebeen dissipated and [the Regional Director] deter-minesthat a free and untrammeled` election can beheld."Iconclude that the unfair labor practices per-petrated by Respondent are not of such characteras to justify a bargaining duty findingor bargainingorder.(c)The combination of circumstances already al-luded to(supra,section 3(a) and 3(b)) likewisewarrant a finding that Respondent's refusal torecognize RWDSU, on the basis of a card showing,was predicated on good-faith doubt of the RWD-SU's majority, status. Among these factors were theexistence of two rival organizational drives in Oc-tober (the time of RWDSU's initial bargainingrequest) and in January (the beginning of the com-plaint period); the inherent infirmities in cards as ameasure of employee choice in rival campaigns; theconflicting and overlapping unit demands of thetwo unions; the complex representation questions,including the doubtful composition of the unit (i.e.,i2As heretofore found, both RCIA and RWDSU had solicited card signa-turesprior to the latter's October 19 recognition demand43At one point in his brief, General Counsel in effect concedes that theauthorization cards could not be used as evidence of the signers' unitpreferences He states(Br p 42), "General Counsel does not contend thatby designating RWDSU, the employees were necessarily asking forseparate representation of nonsellersWhat they intended to do was todesignate RWDSU as their bargaining agent in whatever unit RWDSUcould get." 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe categories of -employees falling therein); thelength of lapse between the initial October. bargain-ing: demand and the beginning of Respondent's un-fair.labor=representationthe Board's assertion of ju-risdiction and the representation proceeding findingof "question concerning representation" in and the,actual, pendency of that proceeding in the com-plaint-period refusal to bargain. -SeeAaron BrothersCompany,158,.NLRB 1077;Clermonts, Inc.,154NLRB-1397;H_ammond,& Irving Inc.,154 NLRB10.71;N.L.R.B,_v.Hannaford Bros. Co.,261 F.2d638,.640-641 (C.A. 1).-Ifind that these circumstances afforded validbases for Respondent's doubting RWDSU's majori-ty status. I further find that the. Section 8(a)(1)violations 'found. herein-all of which, except fortheFJanuary 31 unlawful wage increases, occurred,in- June. and July (about 8 months-after the initialOctober-- bargaining -request)-did not factuallynegate the existence of the good-faith doubt.(d)Having found that Respondent did not violate, itsstatutory', duty to bargain with RWDSU for thereasons stated, it is unnecessary to pass, on Respon-dent's additional, legal defense that the alleged8(a)(5) violation was,barred by Section 10(b) ofthe, Act since the- Union's majority was established,and its regnest for recognition was made, outsidethe limitation period. Nor is it necessary to pass on,its factual defense that RWDSU was not the un-coerced majority choice of-the employees in the'narrow, nonselling unit on the basis of validauthorization` cards.CONCLUSIONS OF LAW,1._Respondent, in violation-of Section,'8(a)(I)-9fthe Act, interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed inSection 7 of the Act, through interrogation, threatsof reprisals, creating the impression of surveillance,implied and direct promises of benefits, and thegranting of wage increases to dissuade employeesfrom, union, activities.2..-The aforesaid violations, are unfair labor prac-tices-affecting -commerce-, within the meaning ofSection 2(6) and (7) of the Act.3,.-Respondent did not, violate Section 8(a)(5) ofthe,Act by refusing to bargain with RWDSU as the,exclusive representative of its employees in an ap-,propriate unit:.ti-4.Except as herein concluded, Respondent hasnot committed other- unfair labor practices allegedin the complaint. -THE REMEDYHaving found that Respondent has engaged in-certain unfair labor practices, I shall- recommendthe customary cease and desist-order in cases ofthis nature, designed to effectuate the policies ofthe Act. For the reasons .set forthsupra,section III,C, 3, .(b), I reject General Counsel's request for abargaining order to remedy the Section 8(a)(1) un-fair, labor practices found. I also reject General.Counsel's request for "an alternate remedy of an,election in thenonselling unit, limited solely to achoice between RWDSU and Retail Clerks, exclud-ing `neither' as a choice," no compelling reasonhaving been shown for such extraordinary andunusual remedialprovision. I shall recommend thatthe Board direct .the Regional Director to conduct-the, elections in the storewide as well as nonsellingunits, in accordance with the Board's June 20, 1966DecisionandDirectionof Elections when hebecomes satisfied. that the effects of Respondent's8(a)(1) violations have been dissipated and deter-minesthat a free and untrammeled, election can beheld. SeeWeather Seal, Inc.,161 NLRB 1226.RECOMMENDED ORDERUpon the entire record in the case, the foregoingfindings of fact and conclusions of law, it is recom-mended that Respondent, Bonwit Teller,, Inc.,.,Chicago, Illinois,_ its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Coercivelyquestioningemployees aboutunion matters, threatening reprisals for union ac-tivity, creating the impression of- surveillance, im-pliedly or expressly promising benefits, and grant-ingwage ; increases to dissuade employees fromunion activities.(b) In any other like or related manner interfer-,ing with, restraining, or coercing employees in theexercise of their rights under ,Section 7 of the Act..2.Take the following affirmative action, which isdeemed necessary. to effectuate the policies of theAct:- (a) Post at its store in Chicago, Illinois, copies ofthe attached notice marked "Appendix."*' Copiesof said notice, on forms provided by the RegionalDirector for Region 13, after being duly, signed by,Respondent's authorized representative,, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily,posted-. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,ad In the event that this Recommended Order is adopted by the Board,the words "a'Decision and Order-"-shall be-substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted,for the words "a Decisionand Order.- BONWITTELLER, -INC.413defaced, or covered by any other material.(b) Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply therewith.'IT IS FURTHER RECOMMENDED that elections beconducted by, the Regional Director for Region 13in the two voting groups described in the Board'sJune 20, 1966, Decision and Direction of Elections,inaccordancewith the procedures prescribedherein, at such time as said Regional Directordeems the circumstances permit the free choice ofa bargaining representative.-IT IS FURTHER -RECOMMENDED that the complaintbe dismissed in all other respects.' In the event that this Recommended Order is adopted by the Board,this provision shall be, modified to read. "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIX -NOTICE TO ALL EMPLOYEES,Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT unlawfully question our, em-ployees about union activities, threaten themwith reprisals for union activity, create the im-pression of surveillance, impliedly or expresslypromise benefits, nor -grant wage increases todissuade employees from union activities.WE WILL NOT in like or relatedmanner inter-fere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 ofthe Act.BONWIT TELLER, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from- the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's- RegionalOffice, 881 U.S. Courthouse And Federal OfficeBuilding, 219 S. Dearborn Street, Chicago, Illinois,60604, Telephone 828-7570.